DETAILED ACTION

Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

This action is an Allowance for claims on the merits in response to the application filed on 07/29/2022.
Claims 1, 2, 4, 7, 11, 12, and 13 have been amended.
Claims 8 and 18 have been canceled.
Claims 1-7, 9-17, and 19-22 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 1-7, 9-17, and 19-22 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 22 of the invention anticipated or obvious:
Desai et al., U.S. Pub. 20080077459, (discussing the optimizing of prices for items).
Kraehmueller et al., U.S. Patent Number. 8078485, (discussing the price management within a logistics environment). 
Cohen et al., WO2015041778, (discussing the price management within a demand model and product promotion). 
Zhang et al., A Dynamic Pricing Strategy For A 3PL Provider With Heterogeneous Customers, https://prism.ucalgary.ca/bitstream/handle/1880/111534/Nault_ADyanamicPricing2015.pdf?sequence=1&isAllowed=y International Journal of Production Economics, 2015 (discussing the determining for the probability of sales).


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-7, 9-17, and 19-22 is removed in light of Applicant's claims and remarks of 01/05/2021, which are deemed persuasive as to independent claim 22. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 03/12/2021 at claim 22 as follows:
Claim 1
	Referring to Claim 1, XXXX teaches a system comprising:
one or more processors;
one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processor, cause the one or more processers to perform functions comprising:
calculating a halo weight for at least one item of a set of items by dividing a halo revenue by a unit metric, wherein the halo revenue is generated by the at least one item, wherein the unit metric comprises a number of units sold of the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items;
calculating an item-wise elasticity for the at least one item of the set of items;
calculating a line-wise elasticity for the at least one item of the set of items;
calculating an aggregate elasticity for the at least one item using the item-wise elasticity and the line-wise elasticity;
accessing a database comprising sales data and price data for the set of items;
dividing the sales data and the price data for the at least one item into a training data set and a test data set;
training different models on the training data set;
determining respective accuracy of each model of the different models, as trained, using the test data set;
calculating a demand forecast for the at least one item of the set of items using a most accurate model of the different models, as trained;
optimizing an objective function comprising the halo weight, the aggregate elasticity, the demand forecast, at least one external constraint, a linearized elasticity of the at least one item, and an optimized price of the at least one item;
adjusting at least one price of the at least one item based on the objective function, as optimized;
displaying the at least one price, as adjusted, for the at least one item on a display device of a user.

Claim 11
	Referring to Claim 11, XXXX teaches a method being implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non- transitory computer-readable media, the method comprising:
calculating a halo weight for at least one item of a set of items by dividing a halo revenue by a unit metric, wherein the halo revenue is generated by the at least one item, wherein the unit metric comprises a number of units sold of the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items;
calculating an item-wise elasticity for the at least one item of the set of items;
calculating a line-wise elasticity for the at least one item of the set of items;
calculating an aggregate elasticity for the at least one item using the item-wise elasticity and the line-wise elasticity;
accessing a database comprising sales data and price data for the set of items;
dividing the sales data and the price data for the at least one item into a training data set and a test data set;
training different models on the training data set;
determining respective accuracy of each model of the different models, as trained, using the test data set;
calculating a demand forecast for the at least one item of the set of items using a most accurate model of the different models, as trained;
optimizing an objective function comprising the halo weight, the aggregate elasticity, the demand forecast, at least one external constraint, a linearized elasticity of the at least one item, and an optimized price of the at least one item;
adjusting at least one price of the at least one item based on the objective function, as optimized;
displaying the at least one price, as adjusted, for the at least one item on a display device of a user.

Applicant’s Remarks of 07/29/2022 at pg. 10-14 as follows:
“Amended independent claims 1 and 11 require, in part, "calculating a halo weight for at least one item of a set of items by dividing a halo revenue by a unit metric, wherein the halo revenue is generated by the at least one item, wherein the unit metric comprises a number of units sold of the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items." 
Rangarajan does not teach or suggest these limitations. 
Instead, Rangarajan teaches "[i]n this model, Qx represents the baseline quantity of item X. The baseline quantity is an exogenous variable, measured by the demand due to trend, such as seasonality. The price ratio is determined by the effective price of item X divided by the base or list price of item X. In one embodiment, the base price is a reference price, such as manufacturer suggested retail price (MSRP) in the case of promotions pricing. In another embodiment, the base price is a time-weighted average of varying prices in the case where a clear estimate of the reference price is unknown. The effective price is the selling price of the item for a particular point in time. The ratio of the effective price to the base price is used for normalization, instead of absolute numbers. The price ratio is raised to the power of the item X's own price elasticity, which is represented by Ox. Elasticity is usually represented as a negative number. The H terms represent cross effects from the price of correlated items and the effects of marketing instruments," Rangarajan at ¶35, "The first H term represents the cross effects from price. The quantity of demand for item X is affected by the price of item Y. The price ratio of the cross product Y is determined by the effective price of item Y to the base or list price of item Y. In one embodiment, the cross product price ratio is raised to the power of Oxy, representing the price elasticity of item X based on a change in price of item Y. In another embodiment, the cross product price ratio is raised to the power of xp, representing the price elasticity of item X based on a change in prices of a pool (p) of items including item Y. The pool is a grouping of a set of items. The Beta coefficients for the pool of items is found by first generating a union of each of the histories of the individual items in the pool. This generates a cloud of points. Second, this cloud of points is used as the input set of data points that drives the determination of the beta coefficients for the pool. Multivariate linear or non-linear regression methods may be used to determine these coefficients. Once the Beta coefficients for the pool have been obtained, they can be used to determine demands at the individual item level. Because the individual item's observations have also been included in the cloud of points, the coefficients include the item's behavior. For example, item X is a 5 oz. Coke bottle and item Y is a 5 oz. Pepsi bottle. The influence of the Pepsi price on the demand of the Coke can be measured either at the specific item level or using a Pepsi pool. More specifically, the cross elasticity of a pool consisting of a 5 oz. Pepsi, a 10 oz. Pepsi, and a 12. oz Pepsi is used USA.6
as the Beta coefficient, rather than that of the individual item (5 oz. Pepsi). Of course the Beta coefficients of the individual items may be used instead of the pool if that data is readily available. Computing the Beta values using the pool coefficients allows the cross elasticity to be represented with a reasonable amount of data, reducing the computational challenge of the demand model. Moreover, the pool coefficients may be used where the cross effects are known for high levels of the item hierarchy, such as brand level, rather than lower levels of hierarchy, such as item size. In one embodiment, the pools taken into account are those that map the cross-impacting price y to item x. It should also be noted that pooling can also be applied to the beta coefficient of the own demand, which is represented by Ox. For example, the Ox which represented 5 oz. Coke price elasticity may be replaced by the beta coefficient of a Coke pool (e.g. 5 oz. Coke, a 10 oz. Coke, and a 12. oz Coke).," id. at ¶36, and "The cross price elasticity, xy or xp, of item X may represent either cannibalization or the affinity/halo effect (negative and positive correlation, respectively). Cannibalization refers to the reduction in demand of an item, such as item X, as a result of an increase in demand of another item, such as item Y. Essentially, consumers switch from one item to another. The halo effect refers to an increase in demand of an item, such as item X, in response to a decrease in price (and accompanying increase in demand) of the other item. For example, where item X is a TV stand and item Y is a TV, if the TV experiences a reduction in price, and a corresponding increase in demand, the demand for TV stands will increase. Thus, for both cannibalization and the halo effect, the price of one item, such as item X, is a function of the price of another item, such as item Y," id. at ¶37. 
Nowhere does Rangarajan teach or suggest "calculating a halo weight for at least one item of a set of items by dividing a halo revenue by a unit metric, wherein the halo revenue is generated by the at least one item, wherein the unit metric comprises a number of units sold of the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items," as required by amended independent claim 1, or the similar limitations of amended independent claim 11. 
Meanwhile, Rosenberg does not provide the missing teachings of Rangarajan, whether taken alone or in combination. Instead, Rosenberg teaches "[a]fter applying demand modeling to sales data to produce demand-model parameters (or a demand model), the computing system can use the demand-model parameters in price optimization to produce recommended prices (204). The recommended prices can be for the decision prices corresponding to the sales history data. In some embodiments, the price optimization can be applied to the model parameters and other inputs. The other inputs can include one or more of current prices, bounded business rules, and/or comparative business rules. The recommended prices can be a single list of prices or list of prices for one or more revenue-profit weights. As a result, the recommended prices can indicate revenue- profit goals, ending-number price compliance, common prices for price families, compliance with bounded business rules, compliance with comparative business rules, global margin requirements, and/or price-change requirements. In one or more embodiments, the computing system can forecast unit sales from current prices and recommended prices using the demand-model parameters. The computing system can also use the demand-model parameters for markdown analysis, assortment planning, inventory replenishment, promotion planning, etc," Rosenberg at ¶ 68, "After using the model parameters and other inputs in price optimization to produce recommended prices, the computing system can output the recommended prices (206). In some embodiments, the computing system can output the forecast unit sales from current prices and recommended prices. The output can be in one or more forms, including, but not limited to, rendering the recommended prices on a display, printed, and stored in one or more databases communicatively coupled to the processor. The recommended prices can be one set of decision- price recommendations or representing several revenue-profit weights," id. at ¶ 69, and "FIG. 10 illustrates a scatter plot 1000 of an exemplary combination of price-optimized solution sets across a plurality of product networks where each price-optimized solution set corresponds to a same revenue-profit weight. As shown, scatter plot 1000 has the number of unchanged prices on the abscissa (X) axis 1002 and the revenue-profit monetary value on the ordinate (Y) axis 1004. Each point in scatter plot 1000 represents a summation of a price value from each product network in the collection of product networks. Point A (the right-most point) represents the original input solution where none of the prices are changed across all of the product networks. Point B (the upper-most point) represents the highest value across all of the product networks. Point B is the summation of all of the best value solutions from each product network. The other points represent the different combinations of summing a point from each product network. Line C represents the number of unchanged prices that is permitted, e.g., the predefined target number of unchanged prices. To maximize revenue and profit, it is desirable to have the highest monetary value for a point that lies on line C, which means the maximum number of price changes has occurred. When point B lies to the right of line C, all of the price changes associated with point B can occur. 
 However, when point B lies to the left of line C, there are too many prices changes, and there is a need to reduce the number of price changes, thereby increasing the number of unchanged prices," id. at ¶ 110. 
Nowhere, does Rosenberg teach or suggest "calculating a halo weight for at least one item of a set of items by dividing a halo revenue by a unit metric, wherein the halo revenue is generated by the at least one item, wherein the unit metric comprises a number of units sold of the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items," as required by amended independent claim 1, or the similar limitations of amended independent claim 11. Accordingly, Rosenberg does nothing to rectify the deficiencies of Rangarajan, whether taken alone or in combination.”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Uche Byrd/Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624